983 So. 2d 106 (2008)
In re Marti TESSIER.
No. 2008-OB-1198.
Supreme Court of Louisiana.
June 6, 2008.
In re Disciplinary Counsel;  Other; Applying for Petition for Transfer to Disability Inactive Status Pursuant to Rule XIX § 22.

ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Marti Tessier, Louisiana Bar Roll number 2142, be and she hereby is transferred to disability inactive status. All disciplinary proceedings against respondent shall be deferred until such time as she resumes active status.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana